DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 09/20/2019 was entered.
New claims 1-21 are pending in the present application, and they are examined on the merits herein.

Claim Objections
Claim 2 is objected to because of the phrase “introducing, into a human cell, an exogenous polynucleotide” due to the unnecessary commas.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9-13 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
The instant claims encompass an in vitro method of modifying a human cell, comprising: introducing into a human cell an exogenous polynucleotide encoding any polypeptide, not necessarily limited to a CD16 polypeptide, as long as it comprises a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, thereby obtaining a modified human cell having improved antibody-dependent cell cytotoxicity, a method of manufacturing the same modified human cell; and a composition comprising a population of the same modified human cell and one or more therapeutic antibodies. 
Apart from disclosing recombinant human cells (e.g., HEK293, NK92, hES and iPSC cells) comprising an expression vector encoding the mutant CD16a/S197P or CD16b/S197P which exhibits reduced susceptibility to ADAM17-mediated shedding or to cleavage upon NK cell and/or neutrophil activation (page 6, line 15 continues to line 2 on page 10; page 16, lines 11-28; and examples 1-3); the instant disclosure fails to provide sufficient written description for any other encoded non-CD16 polypeptide to be introduced into a human cell, such that the modified human cell has improved antibody-dependent cell cytotoxicity (ADCC) in the methods and a representative number of species for a broad genus of an exogenous polynucleotide encoding any polypeptide that comprises a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof to be introduced into a human cell in the methods as claimed broadly, such that the modified human cell having an improved antibody-dependent cell cytotoxicity and a composition comprising the same modified human cell.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of an exogenous polynucleotide encoding any polypeptide that comprises a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof to be introduced into a human cell in the methods as claimed broadly, such that the modified human cell having an improved antibody-dependent cell cytotoxicity and a composition comprising the same modified human cell, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-19 are indefinite since they are directed to a method of manufacturing a modified human cell having improved antibody-dependent cell cytotoxicity according to claim 2 and claim 9, respectively, and yet none of the claims recites a single method step.  Accordingly, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vie et al (US 2008/003225; IDS) in view of Romee et al (Blood 121:3599-3608, prepublished on line on March 13, 2013; IDS), Campbell (US 7,618,817; IDS) and Wang et al (Biochim. Biophys. Acta 1833:680-685, available online 12/08/2012; IDS). 
The instant claims are directed to an in vitro method of modifying a human cell, comprising: introducing into a human cell an exogenous polynucleotide encoding a polypeptide that comprises a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, thereby obtaining a modified human cell having improved antibody-dependent cell cytotoxicity, a method of manufacturing the same modified human cell; and a composition comprising a population of the same modified human cell and one or more therapeutic antibodies. 
Vie et al disclosed at least a method for enhancing antibody-dependent cell mediated cytotoxicity (ADCC) in an individual (e.g., a mammal, particularly a human) for treating cancers, said method comprising the administration of an effective amount of modified T cells expressing exogenous a CD16-like receptor selected from the group consisting of CD16 receptors, CD16/γ chimeric receptors and CD16/ζ chimeric receptors, wherein the term “CD16 receptors” refer to FcγRIIIA, isoforms of FcγRIIIA, and includes fragments and variants thereof that retain CD16 transfecting or transducing autologous or allogeneic T cells to allow expression of an exogenous CD16-like receptor (paragraphs 118-124 and 128-134), preferably using a viral vector comprising a gene encoding a CD16-like receptor to produce the above modified T cells (paragraphs 140-159).  Vie et al also disclosed a pharmaceutical composition comprising modified T cells expressing an exogenous CD16-like receptor and at least one immune-therapeutic agent that includes a monoclonal antibody such as Infliximab, Basiliximab, Daclizumab, Trastuzumab, Rituximab ant others (paragraphs 153-161).  Vie et al stated “The finding of these clinical studies thus suggest that cancer patients eligible for mAb treatment are likely to benefit from efforts to optimize ADCC in vivo.  Several effectors from both the innate and the adaptive immune system express CD16 receptors, including neutrophils, monocytes, a subset of natural killer (NK) cells, and rare T cells.  Though each cell type is theoretically capable of ADCC, essentially all ADCC function in vitro was initially shown to be contained within a small fraction of cells expressing CD16” (page 1, paragraph 2); and “The term “ADCC”…is known in the art, and, as used herein, generally refers to a form of lymphocyte mediated cytotoxicity that functions only if antibodies are bound to the target cell.  Antibody-coated target cells are killed by cells bearing Fc receptors specific for the Fc regions of the antibodies, especially NK cells” (paragraph 27).
Vie et al did not teach specifically at least a method for modifying a human cell (T cell and/or NK cell) comprising an exogenous polynucleotide encoding a polypeptide that comprises a proline residue at position 197 of SEQ ID NO: 1 (254 amino acids), and thereby obtaining a modified human cell having improved antibody-dependent cell cytotoxicity (ADCC).
activated NK cells losing CD16 surface expression via ADAM17-mediated shedding/cleavage and inhibition of ADAM17 enhances CD16 mediated NK cell function by preserving CD16 on the NK cell surface to enhance ADCC (see at least the Abstract).
Additionally, Campbell already taught successfully a preparation of genetically modified human natural killer cells comprising an expression vector encoding a CD16 polypeptide having at least 80%, 90%, 95%, 99% or 100% identity to SEQ ID NO: 1 that is 99.4% identical to SEQ ID NO: 1 of the present application (a single mismatch at residue 197, a serine instead of a proline in the SEQ ID NO: 1 of the present application) for therapeutic treatments (see at least the Abstract and Summary; particularly col. 4, lines 5-16; col. 10, lines 11-55; and SEQ ID NO: 1).  It is noted that the amino acid residue at position 176 of the sequence of SEQ ID NO: 1 is a phenylalanine.  However, Campbell stated “CD16 is most commonly found in a form that has a relatively low binding affinity for the Fc portion of IgG molecules.  An alternative form of CD16 differ only by the substitution of valine (high affinity) for phenylalanine (low affinity) at position 157 in the polypeptide chain” (col. 10, lines 13-19).  Campell also disclosed that a CD16 polynucleotide is operably linked to an inducible promoter, including a tissue-specific or cell-specific promoter for the expression of the CD16 polypeptide (col. 14, line 56 continues to line 26 of col. 15).  Campell further taught non-conservative substitutions that affect (1) the structure of CD16 polypeptide backbone, such as a β-sheet or α-helical conformation, (2) the charge or (3) hydrophobicity, or (4) the bulk of the side chain of the target site can modify CD16 polypeptide function or immunological identity; with substitutions may be introduced into conservation substitution sites or non-conserved sites and Table C indicates that glycine and proline belong to an amino acid class that disrupts chain conformation (col. 20, lines 21-31; and Table C).  Campbell also disclosed a pharmaceutical composition comprising the modified human NK cells and Abs such as Herceptin and Rituximab 
Moreover, Wang et al already taught that ADAM17 cleaves CD16a and CD16b in activated human NK cells and activated human neutrophils, respectively; and that the two CD16 isoforms may be cleaved by ADAM17 at the same putative cleavage site between amino acids Val-196 and Ser-197 in the extracellular juxtamembrane sequence ITQGLAV196-S197TISSF of CD16B (see at least the Abstract; page 4, second full paragraph and Figure 2).  Fig. 2C below shows an alignment of the extracellular juxtamembrane regions of human and mouse CD16 and mouse FcγIV, with the arrow head indicates the putative CD16b cleavage site, the asterisk indicates the CD16b GPI-linkage site and dashes indicate gaps introduced to maximize homology.

    PNG
    media_image1.png
    213
    508
    media_image1.png
    Greyscale

  Wang et al further taught that unlike human CD16, mouse CD16 is not regulated by ectodomain shedding and there is little amino acid sequence similarity between the cleavage region of human CD16 and the corresponding juxtamembrane region of mouse CD16 or FcγIV (section titled “3.4 Ectodomain shedding of CD16 in mouse neutrophils” and Fig. 2C).  
Accordingly, before the effective filing date of the present application it would have been obvious and within the scope of skill for an ordinary artisan to modify the teachings of Vie et al by also preparing at least modified human T cells and/or modified NK cells comprising a viral vector encoding a CD16-like receptor (FcγRIIIA, isoforms and/or variants thereof) that has at least amino acid substitutions in the extracellular juxtamembrane sequence ITQGLAV196-S197TISSF of human CD16a and CD16b containing the putative cleavage site of Val196-Ser197, including the replacement of the sequence AVSTISS of SEQ ID NO: 1 found in both human CD16a and CD16b with any of the sequences QDPATTS and GDPGSPS found in mCD16 and mFcγIV, respectively (resulting at least in a modified CD16 polypeptide containing a proline residue at position 197 of SEQ ID NO: 1), to abrogate ADAM17-mediated shedding/cleavage of CD16 polypeptide observed in activated human NK and neutrophils for use in a method of enhancing the ADCC to treat cancers in a human patient, in light of the teachings of Romee et al, Campbell, and Wang et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Romee et al taught that activated NK cells loose CD16 surface expression via ADAM17-mediated shedding/cleavage and inhibition of ADAM17 enhances CD16 mediated NK cell function by preserving CD16 on the NK cell surface to enhance ADCC.  Additionally, Campbell already taught successfully a preparation of genetically modified human natural killer cells comprising an expression vector encoding a CD16 polypeptide having at least 80%, 90%, 95%, 99% or 100% identity to SEQ ID NO: 1 that is 100% identical to SEQ ID NO: 1 of the present application for therapeutic treatments, including the CD16 form containing the valine amino acid at position 157 that has a relatively high binding affinity for the Fc portion of IgG molecules to enhance antibody-dependence cellular cytotoxicity (ADCC); as well as introducing non-conservative substitutions that affect the structure of CD16 polypeptide backbone, such as a β-sheet or α-helical conformation in conserved or non-conserved sites to modify CD16 polypeptide function, including the use of  glycine and proline belonging to an amino acid class that disrupts chain conformation.  Moreover, Wang et al taught that ADAM17 cleaves CD16a and CD16b in activated human NK cells and activated human neutrophils, respectively; and that the two CD16 isoforms may be cleaved by ADAM17 at the same putative cleavage site between amino acids Val-196 and Ser-197 in the extracellular juxtamembrane sequence ITQGLAV196-S197TISSF of CD16B; and unlike human CD16, mouse CD16 is not regulated by ectodomain shedding with little amino acid sequence similarity between the cleavage region of human CD16 and the corresponding juxtamembrane region of mouse CD16 or FcγIV.  
An ordinary skilled artisan would have a reasonable expectation of success to carry out the above modification in light of the teachings of Vie et al, Romee et al, Campbell, and Wang et al; coupled with the level of skill for an ordinary skilled artisan in the relevant art.
The in vitro modified method for modifying a human cell and a modified composition comprising the same modified human cell resulting from the combined teachings of Vie et al, Romee et al, Campbell, and Wang et al as set forth above are indistinguishable from the presently claimed inventions.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 6, 9-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vie et al (US 2008/003225; IDS) in view of Romee et al (Blood 121:3599-3608, prepublished on line on March 13, 2013; IDS), Campbell (US 7,618,817; IDS) and Wang et al (Biochim. Biophys. Acta 1833:680-685, available online 12/08/2012; IDS) as applied to claims 2-5, 7-8, 18 and 20 above, and further in view of Knorr et al (Stem Cells and Development 22:1861-1869, Feb. 19, 2013; IDS).  
The combined teachings of Vie et al, Romee et al, Campell and Wang et al were presented above.  However, none of the cited references teaches specifically at least that the NK cell is differentiated from a genetically engineered human iPSC or a genetically engineered human ESC comprising the polynucleotide encoding the modified CD16 polypeptide. 
Before the effective filing date of the present application, Knorr et al already taught that NK cells can be routinely derived from both hESCs and iPSCs; and that these NK cells have the potent ability to kill diverse tumor cells in both in vitro and in vivo (See at least the the H9 hESC cell line modified with a GFP/firefly luciferase construct to demonstrate trafficking of hESC-derived NK cells to tumor cells in vivo (see sections titled “hESC maintenance and hematopoietic differentiation” and “NK cell differentiation from spin EBs” on page 1862; section titled “Generation of NK cells from luciferase-expressing hESCs for in vivo tracking” on page 1863 and Fig. 1).  Knorr et al also stated “The use of hESCs and iPSCs to study blood and lymphocyte development has several advantages.  First, each line provides an unlimited number of cells and serve as an individual donor allowing a homogenous starting source.  Our most recent studies have improved on the method in generating NK cells from hESCs and iPSCs, allowing the generation of enough cells to treat a single patient from 250,000 starting cells [17]. Second, hESCs and iPSCs are genetically amenable platforms allowing stable transgene expression.  Here we have utilized hESCs that constitutively express firefly luciferase, although there are other reporters that can be used” (page 1866, right col, first full paragraph); and “hPSCs also provide a platform to take gain- or loss-of-function approaches in studying lymphocyte development and trafficking.  Constitutive or conditional knock down of particular molecules affecting these processes would be beneficial and a major advantage over using cells isolated from primary sources (HSCs or peripheral blood), which are intrinsically resistant to genetic modification” (page 1868, left col, bottom of third paragraph).
Accordingly, before the effective filing date of the present application it would have been obvious and within the scope of skill for an ordinary artisan to further modify the combined teachings of Vie et al, Romee et al, Campbell, and Wang et al by also generating in vitro genetically modified human iPSCs or hES cells for differentiation into at least modified NK cells comprising a polynucleotide encoding the modified CD16 polypeptide; including the polynucleotide encoding the modified CD 16 polypeptide that is operably linked to an inducible promoter and/or a tissue/cell-specific promoter such as a NK cell-specific promoter for expressing 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Knorr et al already taught that NK cells can be routinely derived from both hESCs and iPSCs; as well as the advantages of using hESCs and iPSCs such as each of these cell lines provides an unlimited number of cells and serving as an individual donor allowing a homogenous starting source; and that hESCs and iPSCs are genetically amendable platforms allowing stable transgene expression.  Moreover, Campbell already taught using inducible promoters, including tissue or cell-specific promoters, for expressing a CD16 polypeptide in a genetically modified human natural killer cell line.
An ordinary skilled artisan would have a reasonable expectation of success to carry out the above modification in light of the teachings of Vie et al, Romee et al, Campbell, Wang et al and Knorr et al; coupled with the level of skill for an ordinary skilled artisan in the relevant art.
The in vitro modified method for modifying a human cell and a modified composition comprising the same modified human cell resulting from the combined teachings of Vie et al, Romee et al, Campbell, Wang et al and Knorr et al as set forth above are indistinguishable from the presently claimed inventions.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,464,989 in view of Vie et al (US 2008/003225; IDS), Campbell (US 7,618,817; IDS) and Knorr et al (Stem Cells and Development 22:1861-1869, Feb. 19, 2013; IDS). 
in vitro method of modifying a human cell having improved antibody-dependent cell cytotoxicity, a method of manufacturing the same modified human cell and a composition comprising the same modified human cell and one or more therapeutic antibodies.
Before the effective filing date of the present application, Vie et al already taught a method for producing modified human T cells expressing an exogenous CD16-like receptor, comprising the step of transfecting or transducing autologous or allogeneic T cells to allow expression of an exogenous CD16-like receptor (paragraphs 31, 118-124 and 128-134), preferably using a viral vector comprising a gene encoding a CD16-like receptor to produce the above modified T cells (paragraphs 140-159).  Vie et al also disclosed a pharmaceutical composition comprising modified T cells expressing an exogenous CD16-like receptor and at least one immune-therapeutic agent that includes a monoclonal antibody such as Infliximab, Basiliximab, Daclizumab, Trastuzumab, Rituximab ant others (paragraphs 153-161).  
Additionally, Campbell also taught successfully a method for producing genetically modified human natural killer cells comprising an expression vector encoding a CD16 polypeptide having at least 80%, 90%, 95%, 99% or 100% identity to SEQ ID NO: 1 for therapeutic treatments (see at least the Abstract and Summary; particularly col. 4, lines 5-16; col. 10, lines 11-55; and SEQ ID NO: 1).  Campbell also disclosed a pharmaceutical composition comprising the modified human NK cells and Abs such as Herceptin and Rituximab antibodies (col. 31, line 66 continues to line 13 on col. 32; col. 34, lines 32-58; and col. 35, lines 7-35).
Moreover, Knorr et al also taught that NK cells can be routinely derived from both hESCs and iPSCs; and that these NK cells have the potent ability to kill diverse tumor cells in both in vitro and in vivo (See at least the Abstract; and particularly page 1861, left col, top of first paragraph).  Knorr et al used the H9 hESC cell line modified with a GFP/firefly luciferase construct to demonstrate trafficking of hESC-derived NK cells to tumor cells in vivo (see sections titled “hESC maintenance and hematopoietic differentiation” and “NK cell differentiation The use of hESCs and iPSCs to study blood and lymphocyte development has several advantages.  First, each line provides an unlimited number of cells and serve as an individual donor allowing a homogenous starting source.  Our most recent studies have improved on the method in generating NK cells from hESCs and iPSCs, allowing the generation of enough cells to treat a single patient from 250,000 starting cells [17]. Second, hESCs and iPSCs are genetically amenable platforms allowing stable transgene expression.  Here we have utilized hESCs that constitutively express firefly luciferase, although there are other reporters that can be used” (page 1866, right col, first full paragraph); and “hPSCs also provide a platform to take gain- or loss-of-function approaches in studying lymphocyte development and trafficking.  Constitutive or conditional knock down of particular molecules affecting these processes would be beneficial and a major advantage over using cells isolated from primary sources (HSCs or peripheral blood), which are intrinsically resistant to genetic modification” (page 1868, left col, bottom of third paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify claims 1-16 of U.S. Patent No. 10,464,989 by also generate or manufacture in vitro an isolated modified  human cell (e.g., NK cell and/or NK cell differentiated from a genetically modified iPSC or an ESC comprising a polynucleotide encoding a modified CD16 polypeptide) or an isolated cell population comprising said modified human cell, as well as further incorporating in a composition comprising a population of the modified human cells with at least one or more therapeutic antibodies, in light of the teachings of Vie et al, Campbell and Knorr et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modification because both Vie et al and Campbell already taught successfully an in vitro method for producing genetically modified human T cells and NK cells, respectively, comprising a vector encoding an 

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-10 and 13-24 of copending Application No. 17,233,879 (reference application) in view in view of Vie et al (US 2008/003225; IDS), Campbell (US 7,618,817; IDS) and Knorr et al (Stem Cells and Development 22:1861-1869, Feb. 19, 2013; IDS). 
The claims of the present application differ from claims 6-10 and 13-24 of copending Application No. 17,233,879 in reciting specifically an in vitro method of modifying a human cell having improved antibody-dependent cell cytotoxicity, a method of manufacturing the same modified human cell, and a composition comprising the same modified human cell and one or more therapeutic antibodies.
Before the effective filing date of the present application, Vie et al already taught a method for producing modified human T cells expressing an exogenous CD16-like receptor, comprising the step of transfecting or transducing autologous or allogeneic T cells to allow expression of an exogenous CD16-like receptor (paragraphs 31, 118-124 and 128-134), preferably using a viral vector comprising a gene encoding a CD16-like receptor to produce the above modified T cells (paragraphs 140-159).  Vie et al also disclosed a pharmaceutical composition comprising modified T cells expressing an exogenous CD16-like receptor and at least one immune-therapeutic agent that includes a monoclonal antibody such as Infliximab, Basiliximab, Daclizumab, Trastuzumab, Rituximab ant others (paragraphs 153-161).  
Additionally, Campbell also taught successfully a method for producing genetically modified human natural killer cells comprising an expression vector encoding a CD16 polypeptide having at least 80%, 90%, 95%, 99% or 100% identity to SEQ ID NO: 1 for therapeutic treatments (see at least the Abstract and Summary; particularly col. 4, lines 5-16; col. 10, lines 11-55; and SEQ ID NO: 1).  Campbell also disclosed a pharmaceutical composition comprising the modified human NK cells and Abs such as Herceptin and Rituximab antibodies (col. 31, line 66 continues to line 13 on col. 32; col. 34, lines 32-58; and col. 35, lines 7-35).
Moreover, Knorr et al also taught that NK cells can be routinely derived from both hESCs and iPSCs; and that these NK cells have the potent ability to kill diverse tumor cells in both in vitro and in vivo (See at least the Abstract; and particularly page 1861, left col, top of first paragraph).  Knorr et al used the H9 hESC cell line modified with a GFP/firefly luciferase construct to demonstrate trafficking of hESC-derived NK cells to tumor cells in vivo (see sections titled “hESC maintenance and hematopoietic differentiation” and “NK cell differentiation from spin EBs” on page 1862; section titled “Generation of NK cells from luciferase-expressing hESCs for in vivo tracking” on page 1863 and Fig. 1).  Knorr et al also stated “The use of hESCs and iPSCs to study blood and lymphocyte development has several advantages.  First, each line provides an unlimited number of cells and serve as an individual donor allowing a homogenous starting source.  Our most recent studies have improved on the method in generating NK cells from hESCs and iPSCs, allowing the generation of enough cells to treat a single patient from 250,000 starting cells [17]. Second, hESCs and iPSCs are genetically amenable platforms allowing stable transgene expression.  Here we have utilized hESCs that constitutively express firefly luciferase, although there are other reporters that can be used” (page 1866, right col, first full paragraph); and “hPSCs also provide a platform to take gain- or loss-of-function approaches in studying lymphocyte development and trafficking.  Constitutive or conditional knock down of particular molecules affecting these processes would be beneficial and a major advantage over using cells isolated from primary sources (HSCs or peripheral blood), which are intrinsically resistant to genetic modification” (page 1868, left col, bottom of third paragraph).
in vitro a modified human cell (e.g., NK cell and/or NK cell differentiated from a genetically modified iPSC or an ESC comprising a polynucleotide encoding a modified CD16 polypeptide) or a cell population comprising said modified human cell, as well as further incorporating in a composition comprising a population of the modified human cells with at least one or more therapeutic antibodies, in light of the teachings of Vie et al, Campbell and Knorr et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modification because both Vie et al and Campbell already taught successfully an in vitro method for producing genetically modified human T cells and NK cells, respectively, comprising a vector encoding an exogenous CD16 polypeptide for enhancing antibody-dependent cell mediated cytotoxicity (ADCC), and a pharmaceutical composition comprising the same genetically modified human cells with a monoclonal antibody such as Herceptin and Rituximab.  Additionally, Knorr et al also taught that NK cells can be routinely derived from both hESCs and iPSCs.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knorr et al (Stem Cells Translational Medicine 2:274-283; published online on March 20, 2013; IDS) already disclosed clinical-scale derivation of Natural Killer Cells from human Pluripotent Stem cells for cancer therapy.

Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             

Sequence 1, 
Patent No. 7618817


  Query Match             99.4%;  Score 1356;  DB 3;  Length 254;
  Best Local Similarity   99.6%;  
  Matches  253;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MWQLLLPTALLLLVSAGMRTEDLPKAVVFLEPQWYRVLEKDSVTLKCQGAYSPEDNSTQW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MWQLLLPTALLLLVSAGMRTEDLPKAVVFLEPQWYRVLEKDSVTLKCQGAYSPEDNSTQW 60

Qy         61 FHNESLISSQASSYFIDAATVDDSGEYRCQTNLSTLSDPVQLEVHIGWLLLQAPRWVFKE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FHNESLISSQASSYFIDAATVDDSGEYRCQTNLSTLSDPVQLEVHIGWLLLQAPRWVFKE 120

Qy        121 EDPIHLRCHSWKNTALHKVTYLQNGKGRKYFHHNSDFYIPKATLKDSGSYFCRGLFGSKN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EDPIHLRCHSWKNTALHKVTYLQNGKGRKYFHHNSDFYIPKATLKDSGSYFCRGLFGSKN 180

Qy        181 VSSETVNITITQGLAVPTISSFFPPGYQVSFCLVMVLLFAVDTGLYFSVKTNIRSSTRDW 240
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        181 VSSETVNITITQGLAVSTISSFFPPGYQVSFCLVMVLLFAVDTGLYFSVKTNIRSSTRDW 240

Qy        241 KDHKFKWRKDPQDK 254
              ||||||||||||||
Db        241 KDHKFKWRKDPQDK 254